SHUFFLE MASTER, INC. 1106 Palms Airport Dr. Las Vegas, NV 89119 www.shufflemaster.com Exhibit 99.1 News Release FOR FURTHER INFORMATION CONTACT: Julia Boguslawski Investor Relations/ Corporate Communications ph:(702) 897-7150 fax:(702) 270-5161 Phillip C. Peckman, Interim CEO Linster W. Fox, CFO ph: (702) 897-7150 fax:(702) 270-5161 Shuffle Master, Inc. Reports Fiscal Third Quarter Adjusted EPS of $0.13 LAS VEGAS, Nevada, Wednesday, September 8, 2010 - Shuffle Master, Inc. (NASDAQ Global Select Market:SHFL) (“Shuffle Master” or the “Company”) today announced its results for the third quarter ended July 31, 2010. Third Quarter 2010 Financial Highlights ¨ Revenue of $51.5 million increased by 14%, or $6.4 million, year-over-year from $45.1 million due to increases in the Company’s lease and royalty revenue, sales and service revenue, market expansion, and $0.7 million of favorable foreign exchange. ¨ Total lease, royalty and service revenue was up 14% year-over-year and 2.5% sequentially, and totaled $24.0 million, or 47% of total revenue. On a domestic basis approximately 70% of revenue is lease, royalty, and service based. ¨ Gross margin increased 70 basis points to 61% due largely to increased segment margin performance, most notably the Electronic Table Systems (“ETS”) segment. ¨ GAAP net income increased to $5.8 million and diluted earnings per share ("EPS") was $0.11, as compared to $5.6 million and $0.10 in the prior year period, due to strong operating performance. Third quarter 2010 EPS included $0.02 of certain one-time severance charges. ¨ Net debt (total debt, less cash and cash equivalents) was down 25% year-over-year to $63.9 million from $85.4 million, and down 10% from the previous quarter. At quarter-end, the Company’s total leverage ratio (as defined in the Company’s Senior Secured Credit Facility) stood at just 1.28 to 1.0, while total liquidity was $96.6 million. o During the third quarter, the Company paid down $2.9 million on its revolver. During the current fourth quarter to date, the Company has paid down approximately an additional $10.0 million. 1 “Our strong quarter was the result of many factors including our diversified products providing benefits that our customers want, worldwide geographic diversity providing revenue stability, and the significant amount of increasing domestic lease revenues adding predictability,” said Phillip Peckman, Interim Chief Executive Officer. Third Quarter 2010 Business Segment Highlights Utility ¨ Total Utility lease and service revenue achieved another record at $10.5 million, up 13% year-over-year, driven by iDeal® placements, one2six® placements, as well as new lease placements in Pennsylvania, Singapore and the Philippines. ¨ Total Utility revenue increased 15% to $19.8 million as compared to $17.2 million year-over-year, driven by increases in shuffler leases and shuffler sales. ¨ Total leased shuffler installed base grew year-over-year by 900 units, or 16%, to 6,588 units. This also represented a sequential increase of 526 units, driven by the addition of table games in Delaware, Pennsylvania and Singapore, as well as the replacement of certain sold ACE shufflers with leased iDeal shufflers. ¨ Substantially more shufflers were placed in Delaware and Pennsylvania than the number of Table Master seats that were removed for a significant net increase in the footprint of Shuffle Master products in these markets. These markets have recently received table game approvals creating a mix shift in the Company’s leased products. This net change has been accretive to earnings. ¨ Gross margin increased year-over-year 180 basis points to 60% primarily due to the overall increase in shuffler revenue, increase in leased shuffler units, and reduction in non-cash charges of approximately $0.4 million in amortization expenses associated with the one2six shuffler and Easy Chipper as the underlying intangible assets approach the end of their original estimated lives. ¨ Significant year-over-year placements of the iDeal shuffler with 1,084 units installed over the past twelve months; over 300 of these were installed in the third quarter 2010. ¨ The total iDeal installed base grew to 2,051 units, of which approximately 60% are units on lease. 2 Proprietary Table Games ("PTG") ¨ Total PTG lease, royalty and service revenue increased 12% year-over-year to $9.5 million. ¨ Total PTG revenue increased 7% to $10.9 million as compared to $10.2 million in the year-ago quarter primarily due to increased leases of the premium title Ultimate Texas Hold’em® and Three Card Poker Progressive®. ¨ Gross margin declined 200 basis points to 81% as compared to the same prior year period.The decline in gross margin is primarily related to initial equipment and installation costs on new side bet and progressive units. ¨ Progressive upgrades of approximately 70 net placements in the third quarter remained relatively flat year-over-year. ¨ As of the third quarter, there were 552 total progressive upgrades in the field contributing $1.0 million to lease revenue. Fortune Pai Gow Poker ProgressiveÔ and Three Card Poker Progressive comprise approximately 70% of all upgrades. ¨ Singapore accounted for approximately 10% of the increase in PTG leased units year-over-year. Electronic Table Systems ¨ Total ETS lease, royalty and service revenue was $3.8 million, up approximately 21% year-over-year, as a result of Table Master seats in Florida due to favorable regulatory changes and installations of Rapid Table Game seats in Singapore.The average lease price increased by 7.4% during the period. ¨ Total ETS revenue increased 118% to $11.6 million as compared to $5.3 million in the prior year period as a result of Vegas Star and Rapid Table Game sales in Australia, as well as installations of Rapid Table Game seats in Singapore. ¨ Approximately 180 net placements of ETS seats installed in the third quarter as increased traction in Asian markets more than offset the impact of removals in Delaware and Pennsylvania. ¨ Gross margin increased 140 basis points year-over-year from 52% to 54% primarily due to the overall mix of revenue; namely, the significant increase in sales and lease revenue, and improvement in average monthly lease prices.Additionally, gross margin benefited from a reduction of approximately $0.6 million in amortization expense associated with Vegas Star and Rapid Table Games product lines as the underlying intangible assets became fully amortized in the first quarter of fiscal 2010. 3 Electronic Gaming Machines ("EGM") ¨ Total EGM revenue declined 25% to $9.2 million compared to the prior year period mainly due to decreases in sold units.This is primarily due to the transition to the new Equinox cabinet which occurred late in the third quarter, with customers’ preferring to wait to deploy capital until after product launch. ¨ Placements of Equinox units began in July 2010 and totaled approximately 130 units. ¨ Gross margin increased year-over-year from 50% to 52%, related primarily to a reduction of approximately $0.1 million in amortization expense associated with EGM products as the underlying intangible assets became fully amortized in the first quarter of fiscal 2010. “Besides our strong operating performance in the quarter, actively managing our working capital has incrementally helped us pay down additional debt,” stated Linster Fox, Chief Financial Officer. Utility Segment Operating Results Three months ended July 31, 2010 compared to three months ended July 31, 2009 Three Months Ended July 31, Increase Percentage (Decrease) Change (In thousands, except for units/seats and per unit/seat amounts) Utility Segment Revenue: Lease $ $ $ % Sales - Shuffler Sales - Chipper 26 Service 16 Other ) ) Total sales and service Total Utility segment revenue $ $ $ % Utility segment gross profit $ $ $ % Utility segment gross margin % % Utility segment operating income $ $ $ % Utility segment operating margin % % Shuffler unit information: Lease units, end of quarter % Average monthly lease price $ $ $
